DETAILED ACTION
Claims 2-4 and 8 are pending for consideration following applicant’s amendment filed 4/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Manley, Jr. (US Patent 3536094) is considered the closest prior art (as described in the previous office action) and teaches an annular valve 10 having a receiving plate 11, discharge flow channels 22 and a valve body 30.  As described in the previous action, Manley fails to teach “each of both brim portions of the annular grooves facing the sealing surface of the valve body is formed in a convex torus shape being smooth to adjacent surfaces of the valve seat” as required by independent claims 2, 3 and 8.  Hamada et al. (US Patent 9416678) and Longacre (US Patent 1550376) do teach convex torus shaped valve seats (as described in the previous action), however applicant’s arguments (filed 4/19/2021) regarding Manley teaching away from the proposed combinations have been found persuasive.  Therefore, it is not seen to have been obvious to one of ordinary skill in the art to modify Manley to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753